Citation Nr: 0832007	
Decision Date: 09/18/08    Archive Date: 09/30/08

DOCKET NO.  05-16 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder, 
including duodenal ulcer and gastroesophageal reflux disease 
(GERD).

2.  Entitlement to service connection for a back disorder, 
including residuals of a back injury and congenital 
abnormality of the dorso-lumbar spine with hypoplastic first 
thoracic rib fracture and partial lumbarization of the first 
sacral segment.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of April 2007.  This matter 
was originally on appeal from a February 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Wichita, Kansas.  

In March 2008, the veteran submitted additional evidence to 
the Board that had not been reviewed by the RO.  This 
evidence consisted of a lay statement from the veteran's 
sister and VAMC treatment records.  The veteran has waived 
initial RO consideration of this evidence.  38 C.F.R. 
§ 20.1304(c) (2008).  Consequently, the Board may proceed 
with the adjudication of this appeal.

The issue of entitlement to service connection for a stomach 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The competent medical evidence does not show that a chronic 
back disability was incurred during, or that any currently 
diagnosed low back disorder is related to an in-service 
event.


CONCLUSION OF LAW

A back disorder was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist and Compliance with the 
Board's Remand

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duties to notify and to 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159 
(2007).  Prior to adjudicating a claim, the Board must ensure 
no additional notice or assistance is required.  Under the 
VCAA, upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information 
and medical or lay evidence necessary to substantiate the 
claim.  The United States Court of Appeals for Veterans 
Claims (hereinafter the Court) has held that these notice 
requirements apply to all five elements of a service 
connection claim, which include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159(a)-(c) (2007).  VCAA notice must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120 (2004).    

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty 
to assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant 
records not in the custody of federal agencies, and in 
certain circumstances, to provide a medical examination or 
obtain a medical opinion.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159 (2007).  

The Board first finds that VA has no further duty to notify 
prior to Board adjudication.  Prior to initial adjudication 
of the veteran's claim, in correspondence dated in August 
2004, the RO advised the veteran of what the evidence must 
show to establish entitlement to service-connected 
compensation benefits for his claimed back condition.  The RO 
advised the veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to 
substantiate the claim was to be provided by the veteran and 
which portion VA would attempt to obtain on behalf of the 
veteran.  Although no longer required by the regulations, the 
RO also requested that the veteran send any evidence in his 
possession that pertained to the claim.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (to be codified at 38 C.F.R. pt. 
3) (amending 38 C.F.R. § 3.159(b)(1)).  

In the instant appeal, the veteran was not provided with 
notice with respect to the disability rating and effective 
date elements of a service connection compensation claim as 
required by Dingess/Hartman.  Despite the inadequate notice 
provided to the veteran on these two elements, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Sanders v. Nicholson, 487 
F.3d 881, 891 (Fed. Cir. 2007) (holding that VCAA notice 
errors are presumed to be prejudicial and it is VA's duty to 
rebut the presumption).  For reasons explained more fully 
below, the Board is denying the claim of entitlement to 
service connection for a low back disorder.  As such, neither 
a disability rating nor an effective date will be assigned, 
making evidence pertaining to either of these elements 
irrelevant.  A failure to provide notice of these elements 
could not have resulted in prejudice.  

Finally, the Board also finds that the RO has satisfied VA's 
duty to assist, including as directed in the Board's April 
2007 remand.  The RO has obtained the veteran's service 
medical records and VA Medical Center (VAMC) treatment 
records, dated from November 1999 to August 2003.  The RO has 
also obtained the veteran's Social Security Administration 
Records.  The veteran was also provided with a VA medical 
examination for his back, a report of which has been 
associated with the claims file.  

In compliance with the Board's April 2007 remand, the RO 
attempted to obtain records of treatment for back problems 
from VAMC Wichita, dated from January 1977 to December 1980.  
A VA Form 10-7131, dated in June 2007, showed that the RO 
requested these records from the Wichita VAMC.  On that form 
was a note "follow-up request 10/23/07."  Thus, it appears 
that the RO made the initial request in June 2007 and a 
second request in October 2007.  In a response dated in 
October 2007, C.R., Release of Information Clerk at the VAMC, 
stated that they did not have the requested records and that 
the veteran did not register with that facility until 
December 1998.  In light of this response, the Board finds 
the RO's actions to obtain these records to be adequate, that 
further efforts to obtain such records would be futile, and 
that no additional action is necessary.  38 C.F.R. 
§ 3.159(c)(2) (2007).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.303 (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable law and regulations 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (2008).  
A defect is a structural or inherent abnormality or condition 
which is more or less stationary in nature.  VAOPGCPREC 82-
90.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Back Disorder Analysis

The veteran alleges that he suffers from a current back 
disability as a result of an in-service motor vehicle 
accident in June 1972 (see statement from veteran's 
representative, dated in March 2008).
 
The veteran's service medical records confirmed that the 
veteran received treatment for back pain in service.  
According to a chronological record of medical care, dated in 
June 1972, the veteran presented with pain to the right side 
of his lower back.  At that time, the veteran related he had 
injured it two days earlier in a motor vehicle accident in 
which he was thrown from the front seat to the back seat.  On 
examination, the veteran was found to have decreased range of 
motion and mild right paraspinous spasm.  The examiner's 
impression was acute low back sprain.  The veteran was 
prescribed pain-relieving drugs and ordered to no duty for 
two days and to light duty for two weeks.

The medical records showed the veteran sought treatment for 
low back pain numerous times after his initial treatment, 
including in July 1972, August 1972, September 1972, January 
1973, March 1973, April 1973, May 1973, June 1973, and 
September 1973.  In a sick call treatment record dated in 
July 1972, the examining physician reported that an x-ray 
showed a hairline crack at L-1.  Regarding this finding, the 
physician stated, "doubt if this is in correspondence to 
history."  In an orthopedic consultation report, dated in 
January 1973, the examining physician noted the history of 
compression fracture at T-11, but stated that x-rays were 
"essentially normal."    

In May 1973, a Medical Board found the veteran to be fit for 
active duty.  In a Medical Board Report, dated in May 1973, 
the Medical Board found that there were no organic causes for 
the veteran's back complaints.  The Medical Board found that 
a diagnosis of psychophysiologic musculoskeletal back pain 
was the correct diagnosis.  The Medical Board explained that 
its conclusion had been based upon physical examination 
conducted for the Medical Board.  According to the Medical 
Board, x-rays of the dorsolumbar spine revealed no evidence 
of any fractures, either acute or remote.  The Medical Board 
recommended that should the veteran continue to have 
complaints and lose time from work, he should be 
administratively separated from the U.S. Marine Corps.

In rebuttal, the veteran submitted a statement, dated in June 
1973, in which he asserted that he was not fit for duty 
because his back pain had existed since the accident.  The 
veteran recalled a "pop" in his back at the time of the 
accident and that afterwards he could not bend or run.  The 
veteran asserted that his back "was still messed up on 
account of the accident."

The veteran was again examined for back pain in July 1973.  
In a progress note of that date, the examining physician 
described "marked over-reacting to exam with poor 
cooperation."  The physician also found no evidence of 
neurologic abnormality.  Range of motion could not be checked 
because of the veteran's poor cooperation, according to the 
examining physician.  X-rays were also reportedly negative at 
that time.  

In a Physical Evaluation Board report, dated in September 
1973, the Physical Evaluation Board recommended the veteran 
be found unfit for duty because of his psychophysiological 
musculoskeletal back pain.  The veteran was subsequently 
discharged.  

Upon reviewing the service medical records, the Board does 
not find that a low back disability was shown in service.  
Although the veteran was found to have a spinal fracture, 
spasm, and sprain in service, these conditions had apparently 
resolved, as evidence by the subsequent records that were 
negative for findings of objective abnormalities.  The 
findings of the Medical Board are particularly probative 
because they were based upon a thorough review of the 
veteran's medical records and then current examination 
findings.  The findings reported in the July 1973 progress 
note, which included descriptions of the veteran's "marked 
over-reacting" and poor cooperation during the examination, 
also provide support for finding that the veteran did not 
have any objective abnormalities at the time of his 
discharge. 

The Board has also reviewed post-service lay and medical 
evidence.  The lay evidence included statements from the 
veteran's sister, S.S.  The medical evidence included VA 
examination reports, dated in April 1981, September 1987, 
August 2001, and July 2007; and VAMC progress notes, dated 
from October 1999 to November 2007.  This evidence, however, 
does not support a conclusion that a current back disorder is 
related to any incident in the veteran's service.

In a report of the April 1981 examination, the examining 
physician discussed the veteran's history, as it pertained to 
his in-service motor vehicle accident, and current physical 
examination findings.  The physician diagnosed congenital 
variation of dorsal/lumbar spine with hypoplastic first 
thoracic rib and partial lumbarization of the first sacral 
segment.  A VA radiology report, dated in March 1981, 
reflected similar findings.  Additionally, in the radiology 
report the reviewing physician found no evidence of old or 
recent fracture or dislocation in both segments of the spine.  

In a radiology report, dated in September 1987, the 
radiologist determined there was a transitional vertebra at 
the lumbosacral junction, of which the left transverse 
process was fused with the sacrum.  The radiologist described 
this as a congenital abnormality.  Other than this congenital 
abnormality, the lumbar spine was within normal limits 
according to the doctor.  

In a VA general medical examination report dated in September 
1987, the examining physician-Dr. A.G.-discussed the 
veteran's history as relayed by the veteran.  This history 
consisted of being involved in a motor vehicle accident 
sometime around 1972.  Dr. A.G. stated that the veteran had 
been "sent out of the service [the veteran] says with a 10 
percent disability and an honorable discharge because of his 
back condition."  Dr. A.G. discussed physical examination 
findings, which were significant for "sharply limited" 
range of motion.  Dr. A.G. diagnosed posterior traumatic 
injury, lumbar spine, with findings now of symptomatic 
limitation of range of motion and positive low back signs.

VAMC progress notes, dated from October 1999 to November 
2007, also reflected numerous instances of treatment for back 
pain that the veteran related to his active duty service.  In 
one progress note dated in August 2000, Dr. T.A. noted the 
veteran came requesting a refill of his medications.  These 
medications were for "chronic low back pain" after a motor 
vehicle accident 25 years ago.  According to the doctor, on 
physical examination the veteran reacted to palpation over 
T10-S1 and almost "doubled over" when examined.  Dr. T.A. 
also observed, however, that when the veteran left he was 
walking straight.  The doctor stated that the veteran needed 
strengthening exercises and muscle relaxants, but he instead 
refused "everything."  Instead, according to the doctor, 
the veteran "demanded" Lortab tablets, which the doctor 
refused to give him.  

In another progress note, dated in January 2000, S.B., 
Physician Assistant, Certified, stated that the veteran had 
ongoing chronic back pain.  Regarding this pain, S.B. stated 
"[o]riginal injury from MVA 1972, service connected." 
 
In a VA general examination report, dated in August 2001, the 
examiner discussed the veteran's history, including the in-
service motor vehicle accident.  Regarding this event, the 
examiner stated that according to the veteran, he had been 
thrown from a vehicle during an accident and landed on his 
back.  The examiner also stated the veteran reported being 
discharged due to this condition.  The examiner did make 
specific references to portions of the service medical 
records showing presence of a lumbar and thoracic fracture.  
On examination, the examiner noted limited ranges of motion 
in the thoracolumbar spine and pain on palpation.  An 
accompanying radiology report included findings of "a 
transitional vertebrae" [sic] on the left, but no 
subluxation, fracture, or dislocation.  The examiner 
diagnosed lumbar sacralized transitional vertebrae.  



In the VA spine examination report, dated in July 2007, the 
examiner indicated he had reviewed the veteran's claims file 
prior to conducting the examination.  The examiner then 
discussed the veteran's service medical records, including 
the Medical Board's diagnosis of psychophysiological 
musculoskeletal back pain and recommendation that the veteran 
be returned to full active duty.  At the examination, the 
veteran's subjective complaints included pain, stiffness, 
spasm, and fatigability.  

On physical examination, the examiner stated that the 
veteran's forward flexion of the lumbar spine was to 20 
degrees, with 90 degrees being normal.  The examiner noted, 
however, that when the veteran was in a chair, he was able to 
flex to 80 degrees.  Also in the lumbar spine, extension was 
to 5 degrees with 30 being normal, lateral flexion was to 10 
degrees bilaterally with 30 being normal, and rotation was to 
20 degrees bilaterally with 30 being normal.  These ranges 
were all without pain.  Regarding these findings the examiner 
stated the veteran refused to perform range of motion because 
he was afraid it would hurt.  According to the examiner, the 
veteran's "[e]ffort does not illustrate actual ability 
evidenced while seated in the chair."  The examiner found no 
objective evidence of muscle spasm, guarding, or localized 
tenderness.  There was not additional loss of joint function 
or motion during flare-ups.  The examiner also stated that 
although range of motion was reduced, it represented 
"normal" for the veteran.  The examiner explained that 
testing for non-organic physical signs were conducted and 
found to be positive.  

Also on examination, gait was found to be normal and there 
were no neurologic abnormalities detected.  X-rays taken in 
July 2007 showed a mild degree of degenerative osteoarthritis 
of lower lumbar spine and disc space narrowing at L5-S1.  
There was also lumbarization of S1, which was a normal 
variant according to the reviewing radiologist.  

The examiner summarized as follows.  There were no chronic 
disabling conditions of the lumbar spine at the time of 
discharge.  The veteran was also found to be medically fit at 
the time of his discharge without organic etiology for his 
claims.  Radiological and examination findings were 
insufficient to warrant the claimed levels of disability.  
The examiner diagnosed (1) previously identified congenital 
transitional vertebrae of the lumbar spine, which was not 
caused by or made worse during a period of active duty 
service; (2) disc space narrowing at L5-S1, which more likely 
than not was caused by previous injury or chronic overuse 
following discharge from active military service; (3) 
lumbarization of S1, which was a normal variant; and (4) mild 
degree degenerative osteoarthritis of lower lumbar spine 
which was a normally expected and an age-related change 
commonly found at age 56 years, that were not caused or made 
worse by active military service.

In addition to VAMC progress notes, the veteran's statements 
relating back pain to an in-service motor vehicle accident 
were also found in many other documents in the claims file.  
For example, in an application for ambulatory care, dated in 
May 1987, the veteran reported he had had back pain for 
fourteen years since being in a car accident at the age of 
21.  

In the first lay statement from S.S., which was received at 
the RO in October 2005, S.S. explained that she had been told 
the veteran hurt his back in service after a "big gun" 
backfired, causing the veteran to fall and hit the ground.  
S.S. also stated the veteran had another accident, but she 
did not specify whether this was in service or what the 
circumstances of that accident were.  Also of record was 
another statement from S.S., dated in October 2005, in which 
she explained that prior to going into the service, the 
veteran was an active person.  After the veteran injured his 
back in service, however, he moved slowly and could not bend.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  See Prejean v. West, 13 Vet. App. 444, 
448-9 (2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.)

The Board does not find the post-service medical evidence to 
weigh in the veteran's favor.  The VA examination report, 
dated in April 1981, and the radiology report, dated in 
September 1987, do not support the veteran's claim because 
they only established the presence of a congenital 
abnormality.  Such abnormalities, however, are not subject to 
VA compensation.  38 C.F.R. § 3.303(c) (2008).  

To the extent that the September 1987 VA general medical 
examination report links the veteran's complaints to the in-
service event, the Board finds it has no probative value.  It 
is apparent from that report that the examining physician 
based his opinion solely on the history as reported by the 
veteran.  The facts on which the doctor relied-i.e. that the 
veteran had been discharged from service with a 10 percent 
disability because of his back condition-is not supported by 
the record.  A medical opinion based upon an inaccurate 
factual premise has no probative value.  Reonal v. Brown, 5 
Vet. App. 458, 461-461 (1993).   

Regarding the VAMC progress notes, most of these only 
confirmed the presence of a current low back condition and 
did not purport to relate any such condition to the veteran's 
active duty service.  To the extent that these notes included 
references to an old injury or statements relating the 
current back condition to such an old injury, they are of no 
probative value because they were based on the veteran's 
subjective reports, which included facts not substantiated by 
the record: that the veteran was discharged because of an 
objective back disability and was currently service-connected 
for this disability.  Reonal, 5 Vet. App. at 461-461.   

The VA general examination report, dated in August 2001 does 
not support the veteran's claim because in that report the 
examiner did not specifically relate the current diagnosis to 
the veteran's service.  Moreover, although the examiner cited 
specific portions of the service medical records, the 
examiner did not mention the Medical Board findings.  Such 
findings are highly relevant in determining the nature and 
etiology of the current back disorder and an opinion not 
considering these findings would be inadequate.  Also the 
examiner noted in the report that this examination was 
conducted for screening purposes only and was not meant to 
elicit the detailed information about specific conditions 
that was necessary for rating purposes.  Not having been 
prepared for that purpose, it is of little probative value in 
providing a nexus between the diagnosed disorder and the in-
service event.

The Board finds the July 2007 VA spine examination report to 
be highly probative evidence weighing against the veteran's 
claim.  This report, unlike much of the other evidence in the 
claims file, was prepared for the sole purpose of determining 
whether a current back disorder was related to an in-service 
event.  In the report, the examiner thoroughly discussed the 
veteran's medical history.  This discussion included specific 
portions to the record.  The VA examiner also thoroughly 
discussed current examination findings.  Finally, the VA 
examiner provided rationale for his diagnoses and 
conclusions.  

To the extent that the lay statements causally link the 
veteran's back disorder to the in-service motor vehicle 
accident, the Board finds they are entitled to no weight 
because such a determination requires medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

Lay testimony is competent, however, to establish the 
presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board 
retains discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  Jandreau, 492 F.3d at 1376 (citing Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-1337 (Fed. Cir. 2006)).  The 
appellant's credibility affects the weight to be given to his 
testimony, and it is the Board's responsibility to determine 
the appropriate weight.  Washington v. Nicholson, 19 Vet. 
App. 363, 369 (2005).  

Here, the Board declines to give the lay statements much 
weight.  To the extent that the lay statements are competent, 
the Board finds they are outweighed by evidence to the 
contrary.  S.S.' statements are of little probative value 
because they were not consistent with the record.  Nowhere 
else in the claims file was there any reference to a gun 
injury.  Moreover, she provided little in the way of what she 
personally observed regarding the veteran's back disorder.  
Simply stating that prior to going into the service the 
veteran was active, but afterwards he could not bend, run, 
etc., does little to support the claim.  As for the veteran's 
numerous reports that his back disorder began in service, 
this is inconsistent with the Medical Board findings, which 
showed the veteran had no objective abnormalities at that 
time.  

The probative weight of the evidence, therefore, is against 
finding that a chronic back disability was incurred during or 
as a result of the veteran's active duty service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable, and the 
Board must deny the claim.  38 U.S.C.A. 5107(b) (2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990). 


ORDER

Service connection for a low back disorder is denied.


REMAND

As the Board noted in its previous remand of April 2007, the 
veteran was seen on several occasions in service for stomach-
related complaints.  According to a sick call treatment 
record, dated in May 1972, the veteran presented with stomach 
cramps and nausea.  The veteran was treated with antacids.  
One month later, the veteran again presented with complaints 
of "stomach problems."  According to a sick call treatment 
record from that date, however, the veteran left without 
being seen.  The veteran was again seen for stomach cramps in 
August 1973, at which time he was treated with Mylanta 
according to a sick call treatment record.  In October 1973, 
a sick call treatment record showed the veteran again 
presented with complaints of stomach pain and vomiting that 
had existed for two days.  The examiner's impression was 
"gastroenteritis?"  There were not records of follow-up 
treatment.  

In the April 2007 remand, the Board requested that the 
veteran be provided with a VA examination and that the 
examiner provide an opinion as to whether any current stomach 
or gastrointestinal disorder was at least as likely as not 
related to any in-service stomach or gastrointestinal 
disorder.  The veteran was provided with such an examination 
in July 2007.  In a report of that examination, K.H., Adult 
Registered Nurse Practitioner, indicated he had reviewed the 
veteran's claims file.  When discussing the veteran's medical 
history as it pertained to stomach and gastrointestinal 
disorders, K.H. noted treatment the veteran had in the 
1980's, but failed to mention any of the in-service 
treatment.  

It appears that the Board's remand directives have not been 
completely fulfilled because the VA examiner did not consider 
the in-service illnesses.  The Court of Appeals for Veterans' 
Claims has held that a remand by the Board confers upon the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  When remand orders are not complied with, the Board 
must insure compliance.  Id.  Here, the Board must remand the 
veteran's claim of entitlement to service connection for a 
stomach or gastrointestinal disorder for remand compliance.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner 
who performed the VA stomach, duodenum, 
and peritoneal adhesions examination in 
July 2007 for another opinion.  The 
examiner's attention should be directed to 
the veteran's service medical records, 
which documented treatment for 
stomach/gastrointestinal complaints in May 
1972, June 1972, August 1973, and October 
1973, resulting in a possible 
gastroenteritis diagnosis.  The examiner 
should offer an opinion as to whether the 
veteran's GERD, duodenal ulcer, or any 
other current gastrointestinal disorder 
found on examination is more likely than 
not (i.e., probably greater than 50 
percent), at least as likely as not (i.e., 
probability of 50 percent), or less likely 
than not (i.e., probability less than 50 
percent), causally or etiologically 
related to the gastrointestinal-related 
illness the veteran experienced in service 
as documented by his medical records.  
Please send the claims folder to the 
examiner for review in conjunction with 
the examination. 

If the examiner who prepared the July 2007 
report is unavailable, the claims file may 
be provided to any appropriate 
professional for the requested opinion.  

2.  Thereafter, the veteran's claim of 
entitlement to service connection for a 
stomach or gastrointestinal disorder should 
be readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
	
	(CONTINUED ON NEXT PAGE)



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


